Case 1:17-cr-03237-.]AP Document 190 Filed 03/20/19 Page 1 of 2

UNITED STATES DlSTRICT COURT
DISTRICT OF NEW MEXICO

Before the Honorable J ames A. Parker
EXHIBIT LIST

Title: U_S.A. v. Jesus Francz'sco Fernandez

Case Number:

l7-cr-3237

Trial I)ates: l\/Iarch 18, 2019-March 20, 2019

Courtroom Clerk: Emily P. Carey
Court Reporter: John De La Rosa
Interpreters: Dinorah Gutierrez/Humberto Orive

Attorneys Present for U.S.A.:
Salnuel Hurtado - Assistant United States Attorney
Matthew Nelson - Assistant United States Attorney

Attorneys Present for Defendant:

John F. Robbenhaar, Assistant Federal Public Defender

Esperanza Lujan, Assistant Federal Public Defender

 

 

 

 

 

 

 

 

 

 

 

 

 

Gov. No. Def. No. ])ate Admitted? Brief Description
Offered
1 03/] 9/19 Yes SA Jay Pen'y’s audio-recording of
consensual encounter With the defendant
at the Greyhound Bus Station
2 03/ 19/ 19 Yes Greyhound Bus tickets (X 2) one
Greyhound boarding pass
3 03/ 19/ 19 Yes A “Protégé” brand duffel bag containing
articles of clothing, toiletry items, saran
wrapping, cologne, and medical discharge
paperwork in the defendant’s name
4a-4k 03/19/ 19 Yes Photographs of “Protégé” brand duffel bag,
(admitted) of the bag’s contents as described in No. 3
above, and of drugs seized from the
defendant
5 03/1 9/ 19 Yes 3_,104 net grams and 2,9'/`9 actual grams
(96% purity) of methamphetamine seized
by the DEA from the defendant on October
25, 2017
A 03/19/19 Yes Paired Audio-Video file of SA Perry/SA
Lemmon on Greyhound bus
Bl-25 03/19/19 Yes Photos produced by United States in
discovery

 

 

Case 1:17-cr-03237-.]AP Document 190 Filed 03/20/19 Page 2 of 2

 

F l C l 03/19/19 l Yes l Photo of Mr. Fernandez in dark sweatshirt

CO NSEL’S SIGNATURE INDICATING RETURN OF EXHIBI'I`S AT TRIAL’S END

PL ‘iNrrFF’s/GOUNSEE f FENDANr’s couNSEL

   

